Case 1:20-cv-22495-RNS Document 26 Entered on FLSD Docket 09/15/2020 Page 1 of 3



                             United States District Court
                                       for the
                             Southern District of Florida
  Marcy Brooks and Samuel Hernandez,        )
  on behalf of themselves and all others    )
  similarly situated, Plaintiffs,           )
                                            ) Civil Action No. 20-22495-Civ-Scola
  v.                                        )  Consol. Case 20-22185-Civ-Scola
                                            )
  Event Entertainment Group, Inc.,          )
  Defendant.                                )
                          Order Granting Temporary Stay
         The Plaintiffs, ticket holders for the Ultra Music Festival, in this putative
  class-action case, seek to recover damages from Defendant Event
  Entertainment Group, Inc., for canceling or postponing the festival just a few
  days before its scheduled start. (Pls.’ Resp. to Mot. to Compel, ECF No. 17.) In
  response, Event Entertainment has moved to compel arbitration based on an
  arbitration clause in the parties’ ticket contracts. (Def.’s Mot. to Compel, ECF
  No. 14.) In light of its motion to compel arbitration, Event Entertainment now
  seeks a motion to stay certain deadlines until the motion to compel has been
  ruled upon. (Def.’s Mot. to Stay, ECF No. 21.) The Plaintiffs object to such a
  stay, complaining the Court’s initial order, requiring the parties to meet and
  confer and file a joint conference report, is still in effect and, regardless, Event
  Entertainment has not met its burden of establishing the need for such a stay.
  (Pls.’ Resp. to Mot. for Stay, ECF No. 23.) After review, in light of Event
  Entertainment’s motion to compel arbitration, the Court finds, a stay
  warranted and grants Event Entertainment’s motion (ECF No. 21).
         District courts are given “broad discretion over the management of pre-
  trial activities, including discovery and scheduling.” Johnson v. Bd. of Regents
  of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001). As a general rule,
  preliminary motions which may likely dispose of an entire suit should be
  resolved as soon as practicable to obviate avoidable discovery costs. See
  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997) (“If
  the district court dismisses a nonmeritorious claim before discovery has begun,
  unnecessary costs to the litigants and to the court system can be avoided.”).
  When a resolution of a motion will dispose of an entire case, a request to stay
  discovery, pending its resolution, may be appropriate. See McCabe v. Foley, 233
  F.R.D. 683, 685 (M.D. Fla. 2006) (“A request to stay discovery pending a
  resolution of a motion is rarely appropriate unless resolution of the motion will
  dispose of the entire case.”). The Court also finds “that the contractual
Case 1:20-cv-22495-RNS Document 26 Entered on FLSD Docket 09/15/2020 Page 2 of 3



  questions raised by a motion to compel arbitration are sufficiently analogous to
  the dispositive issues raised by a motion to dismiss” to warrant consideration
  under this framework. Internaves De Mexico s.a. de C.V. v. Andromeda
  Steamship Corp., 16-81719-CIV, 2017 WL 7794599, at *1 (S.D. Fla. Feb. 24,
  2017) (Middlebrooks, J.) Indeed, the Court agrees “[i]t would be a waste of time
  and expense to require the [p]arties to exchange documents and interrogatories
  and depose witnesses when the Court may very well determine that the
  contract requires an arbitrator to resolve this dispute.” Id. at *2.
         Additionally, “the Eleventh Circuit has held that one factor in
  determining whether a party waives its right to arbitration is the extent to
  which ‘a party seeking arbitration substantially participates in litigation to a
  point inconsistent with an intent to arbitrate.’” Id. (quoting Citibank, N.A. v.
  Stok & Assoc., P.A., 387 F. App’x 921, 924 (11th Cir. 2010)). Since conferring
  about discovery and filing a joint plan and proposed schedule, in addition to
  exchanging discovery, could be viewed as substantial participation, not
  granting a stay would force Event Entertainment to take action that could be
  construed as inconsistent with Event Entertainment’s intent to arbitrate.
  Further, the Plaintiffs have not identified any prejudice they will suffer as a
  result of a temporary stay. In fact, to the contrary, the Court finds, if anything,
  the Court’s as well as both parties’ resources will be conserved as a result of a
  stay.
         Finally, in considering the balance, a court may take a “preliminary
  peek” at the merits of a motion to see if it “appears to be clearly meritorious
  and truly case dispositive.” McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla.
  2006). After reviewing Event Entertainment’s motion to dismiss and the
  Plaintiffs’ response thereto, the Court finds the motion to compel to have a
  strong likelihood of being granted. See Ray v. Spirit Airlines, Inc., No. 12-61528-
  CIV, 2012 WL 5471793, at *1 (S.D. Fla. Nov. 9, 2012) (Scola, J.) (quoting
  Feldman v. Flood, 176 F.R.D. 651, 652–53 (M.D.Fla.1997)). And, if the motion
  is granted, proceeding any further in this forum would ultimately be improper.
         Accordingly, the Court grants Event Entertainment’s motion to stay
  (ECF No. 21) the requirement that the parties engage in a Local Rule 16.1
  conference or submit a Local Rule 16.1 schedule report until the Court has
  ruled on the motion to compel. The Court additionally stays all other discovery
  deadlines and requirements until it enters an order on the motion to compel. If
  the motion to compel is ultimately denied, discovery must immediately move
  forward. This brief stay will not cause any prejudice to the Plaintiffs who will be
  afforded sufficient opportunity to conduct discovery if their claims advance in
  this Court. The parties must file their joint discovery plan and conference
Case 1:20-cv-22495-RNS Document 26 Entered on FLSD Docket 09/15/2020 Page 3 of 3



  report within seven days if the Court denies Event Entertainment’s motion to
  compel.
        Done and ordered, in Miami, Florida, on September 15, 2020.

                                          _______________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
